Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of March 13, 2013, is
made by and among Sorrento Therapeutics, Inc., a Delaware corporation (the
“Company”), and each of the Investors listed on EXHIBIT A-1 attached hereto
(each, an “Investor” and collectively, the “Investors”).

RECITALS

WHEREAS, the Investors desire to acquire from the Company, and the Company
desires to issue and sell to the Investors, in the manner and on the terms and
conditions hereinafter set forth, an aggregate of 35,658,305 shares of common
stock, $0.0001 par value, of the Company (the “Common Stock”, and such shares,
the “Shares”).

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and each
of the Investors hereby agree as follows:

SECTION I

DEFINITIONS.

The following terms when used in this Agreement have the following respective
meanings:

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than ten percent (10%) of the outstanding shares or equity
interests of such Person, (ii) any relative of such Person, or (iii) any other
Person which directly or indirectly controls, is controlled by, or is under
common control with such Person. A Person will be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the “Controlled” Person,
whether through ownership of voting securities, by contract, or otherwise.

“Agreement” has the meaning set forth in the preamble hereto.

“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of California and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.

“Bylaws” means the Amended and Restated Bylaws of the Company, as in effect on
the date of this Agreement.



--------------------------------------------------------------------------------

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended and restated and as on file with the Secretary of State of
the State of Delaware on the date of this Agreement.

“Closing” has the meaning set forth in Section 3.1 hereof.

“Closing Date” has the meaning set forth in Section 3.1 hereof.

“Common Stock” has the meaning set forth in the recitals hereto.

“Company” has the meaning set forth in the preamble hereto.

“Computershare” has the meaning set forth in Section 3.2(a) hereof.

“Designated Securities” has the meaning set forth in Section 5.1.2(b)(ii)
hereof.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.

“Instruction Letter” has the meaning set forth in Section 3.2(a) hereof.

“Investor(s)” has the meaning set forth in the preamble hereto.

“Knowledge of the Company” means the actual knowledge of the officers of the
Company after due and diligence inquiry of the employees or agents of the
Company reasonably believed to have knowledge of such matters.

“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.

“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights, operations or business
of the Company which change or effect, individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, operations or business.

“May 2012 Agreement” means that certain Amended and Restated Stock Purchase
Agreement, dated May 14, 2012, by and among the Company and the investors named
therein.

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.

“Purchase Price” means $0.18 per Share.

 

2



--------------------------------------------------------------------------------

The terms “Register,” “Registered” and “Registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
1933 Act (“Registration Statement”), and the declaration or ordering of the
effectiveness of such Registration Statement.

“Registrable Securities” shall mean the Shares beneficially owned by the
Investors, and any shares of Common Stock of the Company issued as (or issuable
upon the conversion or exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for,
or in replacement of, the Shares.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 5.1 and 5.2 of this Agreement, including, without
limitation, all federal and state registration, qualification and filing fees,
printing expenses, fees and disbursements of counsel for the Company and fees
and disbursements, in an aggregate amount not to exceed $30,000, of not more
than one (1) special counsel for the Investors, blue sky fees and expenses, and
the expense of any special audits incident to or required by any such
Registration.

“Rule 144” has the meaning set forth in Section 4.3.

“SEC” means the United States Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.2(d) hereof.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities pursuant to this Agreement,
other than the fees and disbursements of one (1) special counsel for the
Investors registering securities in any given registration as provided in the
definition of “Registration Expenses” above.

“Shares” has the meaning set forth in the recitals hereto.

“Stockholders” mean the record holders of shares of capital stock of the
Company.

“Underwriter’s Representative” has the meaning set forth in Section 5.3.2(a)
hereof.

SECTION II

PURCHASE AND SALE OF COMMON STOCK.

2.1 Issuance and Purchase of Common Stock. At the Closing, based upon the
representations, warranties, covenants and agreements of the parties set forth
in this Agreement, the Company issued and sold to each Investor identified on
EXHIBIT A-1 attached hereto, and each such Investor purchased from the Company,
that number of Shares set forth opposite such Investor’s name on EXHIBIT A-1
attached hereto. At the Closing, the Company delivered to each such Investor a
copy of the Instruction Letter against payment of the purchase price set forth
opposite such Investor’s name on EXHIBIT A-1.

2.2 Payment for Common Stock. At the Closing, for all of the Shares issued, the
Investor participating in the Closing shall pay to the Company, in the
aggregate, the amount obtained by multiplying the Purchase Price by the number
of Shares set forth opposite such

 

3



--------------------------------------------------------------------------------

Investor’s name on EXHIBIT A-1. The Investors shall pay the purchase price for
the Shares by wire transfers of immediately available funds to an account
designated in writing by the Company.

SECTION III

THE CLOSING.

3.1 Closing. The closing of the issuance and sale of the Shares referred to on
EXHIBIT A-1 pursuant to Section 2.1 hereof (the “Closing”) took place
contemporaneously with the execution of the Stock Purchase Agreement by the
Company and the Investors participating in the Closing at the offices of
Latham & Watkins LLP, in San Diego, CA on March 13, 2013 (the “Closing Date”).

3.2 Deliveries by the Company. At the Closing, the Company shall deliver or
cause to be delivered to the Investors participating in the Closing the
following items (in addition to any other items required to be delivered to the
Investors pursuant to any other provision of this Agreement):

(a) a copy of an instruction letter to Computershare Trust Company, N.A., the
transfer agent for the Common Stock, or such successor transfer agent for the
Common Stock (in either event, “Computershare”), duly executed by an officer of
the Company directing Computershare to promptly issue certificates representing
the Shares being issued and sold by the Company to the Investors pursuant to
Section 2.1 hereof, duly recorded on the books of the Company in the names of
each of the Investors as set forth on EXHIBIT A-1 (bearing a legend that such
securities have not been registered under the 1933 Act or any state securities
laws) and shall deliver each such letter to Computershare (the “Instruction
Letter”); and

(b) a certificate of the Secretary of State of the State of Delaware as to the
good standing of the Company dated within five (5) Business Days prior to the
Closing Date.

3.3 Deliveries by the Investors. At the Closing, each of the Investors
participating in the Closing shall deliver or cause to be delivered to the
Company (in addition to any other items required to be delivered to the Company
pursuant to any other provision of this Agreement), a payment by wire transfer
of immediately available funds necessary to satisfy each Investor’s obligations
to the Company under Section 2.2 hereof and to result in payment to the Company
of the applicable purchase price.

SECTION IV

REPRESENTATIONS AND WARRANTIES.

4.1 Representations and Warranties of the Company. In order to induce each of
the Investors to purchase the Shares that it is purchasing hereunder, the
Company represents and warrants to each of the Investors as of the Closing Date
as follows:

(a) Organization and Standing. The Company is duly incorporated and validly
existing under the laws of the State of Delaware, and has all requisite
corporate power and

 

4



--------------------------------------------------------------------------------

authority to own or lease its properties and assets and to conduct its business
as it is presently being conducted. As of immediately prior to the Closing, the
Company did not own any equity interest, directly or indirectly, in any other
Person or business enterprise. The Company is qualified to do business and is in
good standing in each jurisdiction in which the failure to so qualify could
reasonably be expected to have a Material Adverse Effect upon its assets,
properties, financial condition, results of operations or business. As of the
Closing, the Company’s only subsidiary is Sorrento Therapeutics, Inc. Hong Kong
Limited, a wholly-owned subsidiary.

(b) Capitalization. As of the Closing Date, the authorized capital stock of the
Company was 600,000,000 shares, consisting of (i) 500,000,000 shares of Common
Stock, of which 300,437,135 shares were issued and outstanding as of immediately
prior to the Closing and 10,667,500 were reserved for issuance pursuant to
outstanding stock options and warrants, and (ii) 100,000,000 shares of preferred
stock, par value $0.0001 per share, of which no shares were issued and
outstanding as of immediately prior to the Closing. The Company has no other
class or series of equity securities authorized, issued, reserved for issuance
or outstanding. Except as set forth herein and in the SEC Filings, there are
(x) no outstanding options, offers, warrants, conversion rights, contracts or
other rights to subscribe for or to purchase from the Company, or agreements
obligating the Company to issue, transfer, or sell (whether formal or informal,
written or oral, firm or contingent), shares of capital stock or other
securities of the Company (whether debt, equity, or a combination thereof) or
obligating the Company to grant, extend, or enter into any such agreement and
(y) no agreements or other understandings (whether formal or informal, written
or oral, firm or contingent) which require or may require the Company to
repurchase any of its Common Stock. Except pursuant to the May 2012 Agreement,
there are no preemptive or similar rights with respect to the Company’s capital
stock. There are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in any agreement providing rights to
security holders). The Company is not a party to, and, to the Knowledge of the
Company, no Stockholder is a party to, any voting agreements, voting trusts,
proxies or any other agreements, instruments or understandings with respect to
the voting of any shares of the capital stock of the Company, or any agreement
with respect to the transferability, purchase or redemption of any shares of the
capital stock of the Company. The issue and sale of the Shares to the Investors
does not obligate the Company to issue any shares of capital stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities. The outstanding Common Stock is
all duly and validly authorized and issued, fully paid and nonassessable.

(c) Capacity of the Company; Authorization; Execution of Agreements. The Company
has all requisite corporate power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder. The execution and delivery of this Agreement by the Company, and the
performance by the Company of the transactions and obligations contemplated
hereby, including, without limitation, the issuance and delivery of the Shares
to the Investors hereunder, have been duly authorized by all requisite action on
the part of the Company. This Agreement has been duly executed and delivered by
a duly authorized officer of the Company and constitutes a valid and legally
binding agreement of the Company, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the

 

5



--------------------------------------------------------------------------------

United States (both state and federal), affecting the enforcement of creditors’
rights or remedies in general from time to time in effect and the exercise by
courts of equity powers or their application of principles of public policy.

(d) Status of Shares. The Shares being issued and purchased hereunder, all of
which are to be issued by the Company to the Investors and paid for by the
Investors pursuant to the terms of this Agreement, are and will be, when issued,
(i) duly authorized, validly issued, fully paid and nonassessable, (ii) issued
in compliance with all applicable United States federal and state securities
laws, (iii) subject to restrictions under this Agreement, and applicable United
States federal and state securities laws, have the rights and preferences set
forth in the Certificate of Incorporation, and (iv) free and clear of all Liens
(except for any Liens imposed on such Shares, directly or indirectly, by the
Investors).

(e) Conflicts; Defaults. The execution and delivery of this Agreement by the
Company and the performance by the Company of the transactions and obligations
contemplated hereby and thereby to be performed by it do not (i) violate,
conflict with, or constitute a default under any of the terms or provisions of,
the Certificate of Incorporation, the Bylaws, or any provisions of, or result in
the acceleration of any obligation under, any contract, note, debt instrument,
security agreement or other instrument to which the Company is a party or by
which the Company, or any of its assets, is bound; (ii) result in the creation
or imposition of any Liens (except for any Liens imposed, directly or
indirectly, by the Investors) or claims upon the Company’s assets or upon any of
the shares of capital stock of the Company; (iii) constitute a violation of any
law, statute, judgment, decree, order, rule, or regulation of a Governmental
Authority applicable to the Company; or (iv) constitute an event which, after
notice or lapse of time or both, would result in any of the foregoing. The
Company is not presently in violation of its Certificate of Incorporation or
Bylaws.

(f) SEC Filings. The SEC Filings, when filed, complied in all material respects
with the requirements of Section 13 or 15(d) of the 1934 Act, as applicable, did
not, as of the dates when filed, contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. The SEC Filings are all of the filings
that the Company was required to file with the SEC during the periods covered
thereby and all such filings were made on a timely basis when due. The financial
statements of the Company included in the SEC Filings complied in all material
respects with the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods covered by
such financial statements, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and for the periods indicated, and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. All material agreements to which the
Company is a party or to which the property or assets of the Company are subject
and which are required to be disclosed pursuant to the 1934 Act are included as
part of or specifically identified in the SEC Filings.

(g) Material Changes. Since the date of the latest audited financial statements
included within the SEC Filings, except as disclosed in the SEC Filings,
(i) there has been no

 

6



--------------------------------------------------------------------------------

event that would reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of the business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
as required to be disclosed in filings made with the SEC, (iii) the Company has
not altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except as
disclosed in reports filed with the SEC pursuant to Section 16 of the 1934 Act.

(h) Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against the Company.

(i) Brokers, Finders, and Agents. The Company is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby. No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company or, as a result of any action or inaction by the Company,
the Investors, in either case for any commission, fee or other compensation as a
finder or broker in connection with the transactions contemplated by this
Agreement, nor are there any brokers’ or finders’ fees or any payments or
promises of payment of similar nature, however characterized, that have been
paid or that are or may become payable in connection with the transactions
contemplated by this Agreement, as a result of any agreement or arrangement made
by the Company.

(j) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or Bylaws that is or could become applicable to any of the
Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation, as a result of the Company’s issuance of the Shares and the
Investors’ ownership of the Shares.

(k) Absence of Businesses. The Company has not engaged in any business and the
Company has no liability or obligation of any kind or nature other than
liabilities or obligations that are disclosed in an SEC Filing or that
ordinarily and customarily relate to the maintenance of a public company.

(l) Disclosure. All written disclosure materials provided to the Investors
regarding the Company, its business and the transactions contemplated hereby
furnished by or on behalf of the Company are true and correct in all material
respects and as otherwise contemplated in this Agreement and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
its business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company, but which has not been so publicly announced or disclosed.

 

7



--------------------------------------------------------------------------------

(m) Rule 144 Eligibility. The Company (i) has ceased to be a shell company as
defined in Rule 405 of the 1933 Act, (ii) is subject to the reporting
requirements of Section 13 or 15(d) of the 1934 Act, (iii) has filed all reports
and other materials required to be filed by Section 13 or Section 15(d) of the
1934 Act, as applicable, during the preceding 12 months, other than Form 8-K
reports, and (iv) has filed current Form 10 information with the SEC reflecting
its status as an entity that is no longer a shell company as defined in Rule 405
of the 1933 Act, and more than one year has elapsed from the date that the
Company filed such Form 10 information with the SEC.

(n) Notice Requirements. As of the Closing Date, the Company has complied with
all notice requirements and has otherwise performed all actions required
pursuant to Section 2.1 above and Section 5.1.1 of the May 2012 Agreement.

(o) Use of Proceeds. The Company will use the net proceeds from the sale of the
Common Stock pursuant to this Agreement for research and development, working
capital and general corporate purposes.

4.2 Representations and Warranties of the Investors. Each of the Investors
hereby severally, but not jointly, represents and warrants to the Company as of
the Closing Date, as follows:

(a) Investment Intent. The Shares being purchased by the Investor hereunder are
being purchased for its own account, not as a nominee or agent, and not with the
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the 1933 Act. The Investor understands that such
Shares have not been registered under the 1933 Act by reason of their issuance
in a transaction exempt from the registration and prospectus delivery
requirements of the 1933 Act pursuant to Section 4(2) thereof and/or the
provisions of Rule 506 of Regulation D promulgated thereunder, and under the
securities laws of applicable states and agrees to deliver to the Company, if
requested by the Company, an investment letter in customary form. The Investor
further understands that the certificates representing such Shares bear a legend
substantially similar to the following and agrees that it will hold such Shares
subject thereto:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED DIRECTLY OR
INDIRECTLY FROM THE ISSUER WITHOUT BEING REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS, AND ARE
RESTRICTED SECURITIES AS THAT TERM IS DEFINED UNDER RULE 144 PROMULGATED UNDER
THE ACT. THESE SHARES MAY NOT BE SOLD, PLEDGED, TRANSFERRED, DISTRIBUTED OR
OTHERWISE DISPOSED OF IN ANY MANNER (“TRANSFER”) UNLESS THEY ARE REGISTERED
UNDER THE ACT AND ANY APPLICABLE SECURITIES LAWS, OR UNLESS THE REQUEST FOR
TRANSFER IS ACCOMPANIED BY A FAVORABLE OPINION OF

 

8



--------------------------------------------------------------------------------

COUNSEL, REASONABLY SATISFACTORY TO THE ISSUER, STATING THAT THE TRANSFER WILL
NOT RESULT IN A VIOLATION OF THE ACT OR ANY APPLICABLE SECURITIES LAWS.

(b) Capacity of the Investor; Execution of Agreement. Such Investor has all
requisite power, authority and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder. The
execution and delivery of this Agreement, and the performance by the Investor of
the transactions and obligations contemplated hereby, have been duly authorized
by all requisite corporate or individual, as the case may be, action of the
Investor. This Agreement has been duly executed and delivered by the Investor
and constitutes a valid and legally binding agreement of the Investor,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws, both state and federal, affecting the enforcement of creditors’ rights or
remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.

(c) Accredited Investor/Qualified Institutional Buyer. The Investor is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the 1933 Act or a “qualified institutional buyer” within the meaning of
Rule 144A(a)(1) promulgated under the 1933 Act.

(d) Suitability and Sophistication. The Investor has (i) such knowledge and
experience in financial and business matters that it is capable of independently
evaluating the risks and merits of purchasing the Shares it is purchasing;
(ii) independently evaluated the risks and merits of purchasing such Shares and
has independently determined that the Shares are a suitable investment for it;
and (iii) sufficient financial resources to bear the loss of its entire
investment in such Shares. The Investor has had an opportunity to review: the
Company’s annual report on Form 10-K for the year ended December 31, 2011, the
Company’s quarterly reports on Form 10-Q for the periods ended March 31,
2012, June 30, 2012 and September 30, 2012, the Company’s current reports on
Form 8-K filed with the SEC on January 5, 2012, February 29, 2012, May 14,
2012, September 7, 2012, September 27, 2012, October 18, 2012, January 11, 2013
and March 13, 2013 and other filings made by the Company under Section 13(a) of
the 1934 Act since September 20, 2009 (the “SEC Filings”).

(e) Brokers, Finders, and Agents. The Investor is not, directly or indirectly,
obligated to anyone acting as broker, finder, or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby. No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company or the Investor for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Investor.

 

9



--------------------------------------------------------------------------------

(f) Nationality; Residence. Except as may be set forth on EXHIBIT A-1, each
Investor is a citizen of the United States of America and a resident of, or
organized within, the state set forth underneath such Investor’s name on
EXHIBIT A-1 attached to this Agreement.

(g) General Solicitation. The Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

4.3 Rule 144. Each Investor acknowledges that the Shares it will be purchasing
must be held indefinitely unless subsequently registered under the 1933 Act or
unless an exemption from such registration is available. Except as set forth in
Section 5.3 below, each Investor acknowledges that the Company is neither
obligated, nor has the present intention, to register the Shares for resale
pursuant to a registration statement filed with the SEC. Each of the Investors
is aware of the provisions of Rule 144 promulgated under the 1933 Act (“Rule
144”) which permit limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions. The Company shall use all
commercially reasonable efforts to file all periodic and current reports of the
Company with the SEC that are necessary in order to permit the Investors to
resell their Shares pursuant to Rule 144. At the time an Investor’s Shares
become eligible for resale under the 1933 Act, upon the request of an Investor,
the Company shall use all commercially reasonable efforts to permit such
Investor to resell such Shares in a public and/or private transaction,
including, without limitation, by coordinating with the Investor and
Computershare to have any restrictive legends relating to the 1933 Act removed
from such Shares; provided, however, that the Company shall be permitted to
request a legal opinion from counsel to such Investor as to the eligibility of
the Shares to be resold pursuant to Rule 144 or another exemption under the 1933
Act.

4.4 Qualified Small Business Stock. The Company and the Investors intend that
the Shares shall constitute “qualified small business stock,” as defined under
Section 1202(c) of the Internal Revenue Code of 1986, as amended.

SECTION V

CERTAIN COVENANTS OF THE COMPANY.

5.1 Piggy-Back Registration Rights.

5.1.1 Notice of Piggyback Registration and Inclusion of Registrable Securities.
Subject to the terms of this Agreement, in the event the Company decides to
Register any of its capital stock (either for its own account or the account of
any security holder or holders) on a form (other than a Registration on Form S-4
and Form S-8, as those forms are issued by the SEC or any substantially similar
forms then in effect) that would be suitable for a Registration involving solely
Registrable Securities, the Company will: (i) promptly give each Investor
written notice thereof (which shall include a list of the jurisdictions in which
the Company intends to attempt to qualify such securities under the applicable
Blue Sky or other state securities laws) and (ii) include in such Registration
(and any related qualification under Blue Sky laws or other compliance), and in
any underwriting involved therein, all the Registrable Securities specified in a
written request delivered to the Company by any Investor within fifteen
(15) days after delivery of such written notice from the Company.

 

10



--------------------------------------------------------------------------------

5.1.2 Underwriting in Piggyback Registration.

(a) Notice of Underwriting in Piggyback Registration. If the Registration of
which the Company gives notice pursuant to Section 5.1.1 is for a Registered
public offering involving an underwriting, the Company shall so advise the
Investors as a part of the written notice given pursuant to Section 5.1.1. In
such event the right of any Investor to Registration shall be conditioned upon
such underwriting and the inclusion of such Investor’s Registrable Securities in
such underwriting to the extent provided in this Section 5.1. All Investors
proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders distributing their securities
through such underwriting) enter into an underwriting agreement with the
underwriter selected by the Company (the “Underwriter’s Representative”) for
such offering. The Investors shall have no right to participate in the selection
of the underwriters for an offering pursuant to this Section 5.1.

(b) Marketing Limitation in Piggyback Registration. In the event the
Underwriter’s Representative advises the Investors seeking Registration of
Registrable Securities pursuant to this Section 5.1 in writing that market
factors (including, without limitation, the aggregate number of shares of Common
Stock requested to be Registered, the general condition of the market, and the
status of the persons proposing to sell securities pursuant to the Registration)
require a limitation of the number of shares to be underwritten, the
Underwriter’s Representative (subject to the allocation priority set forth in
Section 5.1.2(c)) may:

i. in the case of the Company’s first Registered public offering after the date
hereof, exclude some or all Registrable Securities from such Registration and
underwriting; and

ii. in the case of any subsequent registered public offering, limit the number
of shares of Registrable Securities (together with any shares to be Registered
pursuant to the May 2012 Agreement, collectively, the “Designated Securities”),
to be included in such Registration and underwriting to not less than thirty
percent (30%) of the securities included in such Registration (based on
aggregate market values); provided that the only securities included in such
Registration are those offered by the Company and/or the Designated Securities.

(c) Allocation of Shares in Piggyback Registration. In the event that the
Underwriter’s Representative limits the number of shares to be included in a
Registration pursuant to Section 5.1.2(b), the number of shares to be included
in such Registration shall be allocated (subject to Section 5.1.2(b)) in the
following manner: The number of shares, if any, that may be included in the
Registration and underwriting by selling stockholders shall first be allocated
among all the requesting Investors pro rata according to the respective amounts
of Designated Securities entitled to be included in such offering by such
requesting Investors and then among all other holders of securities other than
Designated Securities requesting and legally entitled to include shares in such
Registration, in proportion, as nearly as practicable, to the respective amounts
of securities (including Designated Securities) which such Investors and such

 

11



--------------------------------------------------------------------------------

other holders would otherwise be entitled to include in such Registration. No
Designated Securities or other securities excluded from the underwriting by
reason of this Section 5.1.2(c) shall be included in the Registration Statement.
To facilitate the allocation of shares in accordance with the above provisions,
the Company or the Underwriter’s Representative may round the number of shares
allocated to any Investor to the nearest one hundred (100) shares.

(d) Withdrawal in Piggyback Registration. If any Investor disapproves of the
terms of any such underwriting, he, she or it may elect to withdraw therefrom by
written notice to the Company and the underwriter delivered at least seven
(7) Business Days prior to the effective date of the Registration Statement. Any
Registrable Securities or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such Registration.

5.1.3 Blue Sky in Piggyback Registration. In the event of any Registration of
Registrable Securities pursuant to this Section 5.1, the Company will exercise
its best efforts to Register and qualify the securities covered by the
Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably appropriate for the distribution of such
securities; provided, however, that (i) the Company shall not be required to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions, and (ii) notwithstanding anything in this
Agreement to the contrary, in the event any jurisdiction in which the securities
shall be qualified imposes a non-waivable requirement that expenses incurred in
connection with the qualification of the securities be borne by selling
stockholders, such expenses shall be payable pro rata by selling stockholders.

5.2 Registration Procedures. In the case of each registration, qualification or
compliance effected by the Company pursuant to Section 5.1, the Company will:

5.2.1 Bear all Registration Expenses incurred in connection with Section 5.1.
All Selling Expenses relating to securities held by stockholders and being sold
in any Registration shall be borne by the respective holders of such securities
Registered pro rata on the basis of the number of shares registered.

5.2.2 Keep each Investor whose Registrable Securities are included in any
Registration pursuant to this Agreement advised as to the initiation and
completion of such Registration. At its expense the Company will: (i) use its
commercially reasonable efforts to keep such Registration effective for a period
of one hundred twenty (120) days or until the Investor or Investors have
completed the distribution described in the Registration Statement relating
thereto, whichever first occurs; and (ii) furnish such number of prospectuses
(including preliminary prospectuses) in conformity with the Securities Act and
such other documents as an Investor from time to time may reasonably request.
With respect to clause (i) of the preceding sentence, the Company may at any
time upon written notice to the participating Investors delay the filing or
effectiveness of any registration statement or suspend the use or effectiveness
of any registration statement (and the Investors hereby agree not to offer or
sell any Registrable Securities pursuant to such registration statement during
such time) if the Company reasonably believes that the Company may, in the
absence of such delay or suspension hereunder, be required under state or
federal securities laws to disclose any corporate development the disclosure of
which could reasonably be expected to have an adverse effect upon the Company,
its stockholders, a potentially significant transaction or event involving the
Company, or any negotiations, discussions, or proposals directly relating
thereto.

 

12



--------------------------------------------------------------------------------

5.2.3 Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statements as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the periods specified in Section 5.2.2 above;

5.2.4 Promptly notify each Investor of Registrable Securities covered by the
registration statement at any time when the Company becomes aware of the
happening of any event as a result of which the registration statement or the
prospectus included in such registration statement or any supplement to the
prospectus (as then in effect) contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of the prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary during
such time period to amend or supplement the registration statement or the
prospectus in order to comply with the Securities Act, whereupon, in either
case, each Investor shall immediately cease to use such registration statement
or prospectus for any purpose and, as promptly as practicable thereafter, the
Company shall prepare and file with the SEC, and furnish without charge to the
appropriate Investors and managing underwriters, if any, a supplement or
amendment to such registration statement or prospectus which will correct such
statement or omission or effect such compliance and such copies thereof as the
Investors and any underwriters may reasonably request;

5.2.5 Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Investors, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions except
as may be required by law; and

5.2.6 In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering. Each Investor participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.

5.3 Information Furnished by Investor. It shall be a condition precedent of the
Company’s obligations under Sections 5.1 and 5.2 of this Agreement that each
Investor holding Registrable Securities to be included in any Registration
furnish to the Company such information regarding such Investor and the
distribution proposed by such Investor as the Company may reasonably request.

5.4 Termination of Registration Rights. The Registration rights set forth in
Sections 5.1 and 5.2 shall terminate upon the earlier of (a) seven (7) years
after the date hereof or (b) when such Investor is entitled to sell all of such
Investor’s Registrable Securities without volume restriction pursuant to Rule
144.

 

13



--------------------------------------------------------------------------------

SECTION VI

MISCELLANEOUS.

6.1 Waivers and Amendments. This Agreement may be amended or modified in whole
or in part only by a writing which makes reference to this Agreement executed by
each Investor and the Company. The obligations of any party hereunder may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the party claimed to have given
the waiver; provided, however, that any waiver by any party of any violation of,
breach of, or default under any provision of this Agreement or any other
agreement provided for herein shall not be construed as, or constitute, a
continuing waiver of such provision, or waiver of any other violation of, breach
of or default under any other provision of this Agreement or any other agreement
provided for herein.

6.2 Entire Agreement. This Agreement (together with the Exhibits hereto) and the
other agreements and instruments expressly provided for herein, together set
forth the entire understanding of the parties hereto and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations and warranties, whether oral or written, among the
parties with respect to the subject matter hereof.

6.3 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the internal substantive laws of the State of
California without giving effect to the principles of conflicts of law thereof.
Each of the parties hereto irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement brought by any other
party or its successors or assigns shall be brought and determined in any
California state or federal court sitting in San Diego County, California (or,
if such court lacks subject matter jurisdiction, in any appropriate California
state or federal court), and each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.

6.4 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND OR SURETY
OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY FURTHER ACKNOWLEDGES AND
AGREES THAT EACH HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW THIS WAIVER WITH
ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

 

14



--------------------------------------------------------------------------------

6.5 Public Announcements. Except as provided below in this Section 6.5, none of
the parties hereto shall publicly disclose the execution, delivery or contents
of this Agreement other than (i) with the prior written consent of the other
parties hereto, or (ii) as required by any applicable law (including for the
purpose of holding stockholder or stockholder meetings and proxies therefor),
the applicable rules of any stock exchange, or any Governmental Authority.
Without limiting the foregoing, the parties understand that this Agreement, and
a summary hereof, will be publicly filed by the Company with the SEC and that
the Company may issue press releases and/or public statements with respect to
this Agreement. Nothing contained herein shall prohibit the Company from making
any such disclosure if required by any applicable law or any Governmental
Authority.

6.6 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and be deemed to have been duly given (a) when
personally delivered or sent by facsimile transmission (the receipt of which is
confirmed in writing), (b) one Business Day after being sent by a nationally
recognized overnight courier service or (c) five Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid, to
the parties at their respective addresses set forth below.

 

If to the Company:    Sorrento Therapeutics, Inc.    6042 Cornerstone Ct. West,
Suite B    San Diego, CA 92121    Attn: Henry Ji, Ph.D., President & CEO   
Facsimile: (858) 210-3759 with courtesy copies    Cheston J. Larson (not
constituting notice) to:    Latham & Watkins LLP    12636 High Bluff Dr., Suite
400    San Diego, CA 92130    Facsimile: (858) 523-5450 if to Investors:   

At the addresses set forth below each Investor’s name on EXHIBIT A-1 or attached
hereto.

 

Any party by written notice to the other may change the address or the persons
to whom notices or copies thereof shall be directed.

6.7 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together will constitute one and the same instrument. Any facsimile,
scanned or e-mailed copy of this Agreement will be deemed an original for all
purposes and any facsimile, scanned or e-mailed copy of an original written
signature shall be deemed to have the same effect as an original written
signature.

 

15



--------------------------------------------------------------------------------

6.8 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Company may not assign or transfer its rights
hereunder without the prior written consent of the Investors and no Investor may
assign or transfer its rights hereunder without the prior written consent of the
Company.

6.9 Third Parties. Nothing expressed or implied in this Agreement is intended,
or shall be construed, to confer upon or give any Person other than the parties
hereto and their successors and assigns any rights or remedies under or by
reason of this Agreement.

6.10 Exhibits. The Exhibits attached to this Agreement are incorporated herein
and shall be part of this Agreement for all purposes.

6.11 Expenses. Each party shall bear and pay all of the legal, accounting and
other costs and expenses incurred by it in connection with the transactions
contemplated by this Agreement.

6.12 Headings. The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.

6.13 Interpretation. Whenever the context may require, any pronoun used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

COMPANY: Sorrento Therapeutics, Inc. By:  

/s/ Henry Ji

Name:   Henry Ji, Ph.D. Title:   President and CEO



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: IVC Intervest LLLP By:  

/s/ Glenn L. Halpryn

Name:   Glenn L. Halpryn Title:   Vice President



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Prine Intervest Limited By:  

/s/ Glenn L. Halpryn

Name:   Glenn L. Halpryn Title:   Vice President



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Chen By:  

/s/ Jiahui Chen

Name:   Jiahui Chen Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Ms. Guo By:  

/s/ Ling Guo

Name:   Ling Guo Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Jiao By:  

/s/ Yong Jiao

Name:   Yong Jiao Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Li By:  

/s/ Kaijian Li

Name:   Kaijian Li Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Oster By:  

/s/ Jeffrey Oster

Name:   Jeffrey Oster Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Dr. Shah By:  

/s/ Mahendra Shah

Name:   Mahendra Shah Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Ms. Wang By:  

/s/ Zongyan Wang

Name:   Zongyan Wang Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Yang By:  

/s/ Guang Yang

Name:   Guang Yang Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Yang By:  

/s/ Weiping Yang

Name:   Weiping Yang Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Yu By:  

/s/ Long Yu

Name:   Long Yu Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Yu By:  

/s/ Lucino Yu

Name:   Mr. Yu, Lucino Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Yuan By:  

/s/ Chong Sheng Yuan

Name:   Chong Sheng Yuan Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Zhang By:  

/s/ Dong Zhang

Name:   Dong Zhang Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Ms. Zhang By:  

/s/ Guifeng Zhang

Name:   Guifeng Zhang Title:   Investor



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Mr. Zhou By:  

/s/ Jiuying Zhou

Name:   Jiuying Zhou Title:   Investor



--------------------------------------------------------------------------------

Exhibit A-1

Closing

Schedule of Investors

 

Name, Address and State of Residence or Organization

   Number of
Shares Purchased      Purchase Price  

IVC Intervest LLLP, investor

     555,556       $ 100,000.08   

Attn: Mr. Glenn L. Halpryn

     

4400 Biscayne Boulevard

     

Suite 950

     

Miami, Florida 33137-3212

     

Telephone: (305) 573-4112

     

Prine Intervest Limited, investor

     555,556       $ 100,000.08   

Attn: Mr. Glenn L. Halpryn

     

4400 Biscayne Boulevard

     

Suite 950

     

Miami, Florida 33137-3212

     

Telephone: (305) 573-4112

     

Mr. Chen, investor

     5,555,556       $ 1,000,000.08   

Attn: Mr. Chen, Jiahui

     

Building F, Room 901

     

Du Shi Hua Ting Hui Jing Ge

     

Xilin South Road

     

Hohhot Huimin District, Inner Mongolia 010010

     

P. R. China

     

Tel: 011-86-13347136565

     

Ms. Guo, investor

     8,702,745       $ 1,566,494.10   

Attn: Ms. Guo, Ling

     

Bldg 3, 306 Room, Jiumichang; Guxi Lu, Gulou District

     

Fuzhou, Fujian Province

     

P. R. China

     

Telephone: 011-86-18616213863

     

Mr. Jiao, investor

     1,111,112       $ 200,000.16   

Attn: Mr. Jiao, Yong

     

Room 606, Building 15

     

Wan Ke Xing Yuan

     

Yang Shan Road

     

Chao Yang District

     

Beijing, P.R. China

     



--------------------------------------------------------------------------------

Mr. Li, investor    3,500,000    $630,000.00 Attn: Mr. Li, Kaijian      
Room1802       Zhongguancun Technology Development Tower C Block       Haidian
District, Beijing 100081       P. R. China       Mr. Oster, investor   
1,000,000    $180,000.00 Attn: Mr. Oster, Jeffrey       8339 SE 57th Street   
   Mercer Island, WA 98040       Telephone: (206) 713-5467       Dr. Shah,
investor    555,556    $100,000.08 Attn: Dr. Mahendra Shah       575 High
Street, Suite 201       Palo Alto, CA 94301       Telephone: (847) 612-9284   
   Ms. Wang, investor    55,556    $10,000.08 Attn: Ms. Wang, Zongyan       150
Rue Sherbrooke East Apt. #120       Montreal(QC) H2X 0A5       Canada      
Telephone : 1-514-5441288       Mr. Yang, investor    5,555,556    $1,000,000.08
Attn: Mr. Yang, Guang       Building A, Room 301       Du Shi Hua Ting Hui Jing
Ge       Xilin South Road       Hohhot Huimin District, Inner Mongolia 010010,
      P. R. China       Tel: 011-86-13347136565       Mr. Yang, investor   
2,000,000    $360,000.00 Attn: Mr. Yang, Weiping       7649 Mona Lane       San
Diego, CA 92130       Telephone: (858) 344-7763      



--------------------------------------------------------------------------------

Mr. Yu, investor

     3,000,000       $ 540,000.00   

Attn: Mr. Yu, Long

     

Room1210, Zeyang Tower, No.166 Fushi Road,

     

Shijingshan District, Beijing 100043

     

P. R. China

     

Telephone: 011-86-13811912340

     

Mr. Yu, investor

     111,112       $ 20,000.16   

Attn: Mr. Yu, Lucino

     

5670 W. Loma Lane

     

Glendale, AZ 85302

     

Telephone: 623-399-9603

     

Mr. Yuan, investor

     500,000       $ 90,000.00   

Attn: Mr. Yuan, Chong Sheng

     

11404 Arabian Crest Road

     

San Diego, CA 92130

     

Telephone: (858) 344-6568

     

Mr. Zhang, investor

     2,000,000       $ 360,000.00   

Attn: Mr. Zhang, Dong

     

Room 901, 9th Floor, Tower D, U-Center

     

No/. 28 Chengfu Road

     

Haidian District, Beijing 100083

     

P. R. China

     

Telephone: 011-86 15910691765

     

Ms. Zhang, investor

     500,000       $ 90,000.00   

Attn: Ms. Zhang, Guifeng

     

4470 Philbrook Square

     

San Diego, CA 92130

     

Telephone: 011-86-18918385305

     

Mr. Zhou, investor

     400,000       $ 72,000.00   

Attn: Mr. Zhou, Jiuying

     

4691 Calle Mar De Armonia

     

San Diego, CA 92130

     

Telephone: (858) 205-4778

     